   Case 4:21-cv-02886-HSG Document 24 Filed 09/01/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                     OAKLAND DIVISION

ALEXANDER BAYONNE STROSS,                           Case No. 4:21-cv-02886-HSG

               Plaintiffs,                          ORDER (AS MODIFIED)

       v.
                                                    Judge: Haywood S. Gilliam, Jr.
AIRBNB, INC. AND DAN KLORES
COMMUNICATIONS, LLC

               Defendants.




       Before the Court is the Parties Joint Stipulation for Further Extension of Time for Defendants

to Respond to Complaint and to Continue Mandatory Case Management Conference. The Court,

having considered the Stipulation and having found good cause, therefore hereby ORDERS that the

Stipulation is GRANTED and the parties shall have until September 21, 2021 in which to file their

Joint Scheduling Report, that the Mandatory Case Management Conference be continued to October

5, 2021 at 2:00 P.M., and that Defendants’ deadline to respond to the Complaint is October 4, 2021.

       The parties are cautioned that the Court is unlikely to grant any further extensions absent a

strong showing of good cause. The Court encourages the parties to continue their settlement

discussions, but the parties should be prepared to move this case forward expeditiously if they are

unable to reach a resolution.



DATED: September 1, 2021



                                              ___________________________________
                                              HONORABLE HAYWOOD S. GILLIAM, JR.
                                              UNITED STATES DISTRICT JUDGE




                                     ORDER (AS MODIFIED)
